Citation Nr: 1527546	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-31 537	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) following an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).  

At the time the Board issued its May 19, 2015 decision, the Veteran's attorney had not been given the standard 90-day period to submit additional evidence and/or argument in connection with this appeal.  Specifically, after receiving the April 2015 letter from the Board discussing the 90-day period, the Veteran's attorney requested that the Board wait the entire 90 days before issuing a decision.  See the April 2015 letter.  


Accordingly, the May 19, 2015 Board decision addressing the issue of whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression, and if so, whether service connection is warranted, is vacated.



	                        ____________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


